Title: To James Madison from Hugh Lennox, Sr., 16 August 1806
From: Lennox, Hugh, Sr.
To: Madison, James



Sir,
Kingston August 16th. 1806.

I had the honor of addressing you the 9th currt. by duplicates to which begs reference  Since then a number of applications from Impressed Seamen have been received, in consequence of which I wrote to the Admirals Secretary to be laid before him (copy herewith No 1.).  I this morning received his answer (No. 2 copy herewith) for your information.  It must give you pleasure to see, that not only my former applications have succeeded but much more is now obtained by procuring the enlargement of all Bona fide Americans with or without protections.  I beg you Sir, to communicate this to the President, as it must be pleasing to him also
A number of American Vessels, detained and sent in here for adjudication since my being here have arrived.  Two only have applied to me for advice and assistance.  The others I only Know of from the news Papers.  Those that do apply to me, as I have retained Council of the first respectability, shall with any other publick business that may require Judicial proceedings, be duly attended to.
My first quarterly accounts, due this day will be made up and forwarded by next opportunity.
An aid de Camp from General Mas arrived here last night, with dispatches to the Governor.  He set out with them this morning to Spanish Town.  What they are has not yet been made publick.  Should they be of importance you will be informed by the first oppurtunity.  I this morning received Mr Smith’s dispatches of the 11th Ulto. accompanying  certificates.  Should any such men be here, they will be immediately sent me.  I have the honor to be, Sir, your most ob Humble Servt

Hugh Lennox

